            Case 2:20-cv-00828-MCE-DB Document 21 Filed 03/05/21 Page 1 of 1



1
     Elliot Gale (Bar #263326)
2    egale@gajplaw.com
     Joe Angelo (Bar #268542)
3    jangelo@gajplaw.com
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
5    Roseville, CA 95747
     916-290-7778 ph
6    916-721-2767 fax
7
     Attorneys for Plaintiff
8    Dotty Stanley
9
                                  UNITED STATES DISTRICT COURT
10
                 EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11
                                                        Civil Case No.: 2:20-cv-00828-MCE-DB
12

13   DOTTY STANLEY
                                                        ORDER
14                  Plaintiffs,

15          v.
16   WELLS FARGO BANK, N.A., et. al.,
17
                    Defendants.
18

19
            Pursuant to the stipulation of the Parties, and good cause appearing, Wells Fargo Bank,
20   N.A. is dismissed with prejudice from the above-captioned action, and each party shall bear its
21   own attorneys’ fees and costs. This case shall proceed on Plaintiff’s remaining claims.
22          IT IS SO ORDERED.
23   Dated: March 4, 2021

24

25

26

27

28




                                                 ORDER -1-
